HANEY, J.
(dissenting).' The -only question properly presented by this appeal is whether, upon the allegations of the complaint, “liberally -construed, with a view of substantial justice between the parties,” the plaintiff is entitled to any relief. As I read the complaint, it discloses that the -defendant, the Minnesota, Dakota & Pacific Railway Company, a domestic -corporation, constructed a railroad into and through certain described portions of the -city of Aberdeen adjacent to- 1-o-ts then and now owned by the plaintiff; that -by reason of the oon-s-tructio-n and operation of such railroad -the plaintiff’s -property was and has been rendered “practically valueless”; that the plaintiff has received no compensation for the -damage thus caused; and that no proceeding has been heretofore instituted to ascertain the amount of such damage. So it is admitted that the plaintiff’s property was and has been rendered “practically valueless” by the -construction and operation of the -defendants’ railroad. In other words, it was and has been *244substantially damaged by the construction and operation of the railroad. If -it should be inferred that all the damage or injury has been caused by the operation of the railroad, I amig'ht concede that the complaint fails to state a cause of action, but the alleged causes of injury include construction, and, if the mere construction of this railroad, though constructed in an ordinary and proper manner, substantially depreciated the value of plaintiff’s property, he is, I think, entitled to compensation. One whose property is “damaged,” though none of it be “taken,” is entitled to> compensation. State Const, art. 6, § 13. Searle v. City of Lead, 10 S. D. 312, 73 N. W. 101, 39 L. R. A. 345. This action should be governed by the same rules that would have governed a proceeding by the railway company to 'have the amount of the plaintiff’s damage ascertained. In such a proceeding the measure of recovery should1 be the depreciation, if any, in the fair market value of the property, caused by the construction of the railroad. In such a proceeding, and in the case at bar the damage is the difference, if any, in the value of the property before and after construction. Osgood v. City of Chicago, 154 Ill. 194, 41 N. E. 40. As I construe the complaint, it shows that there was a substantial depreciation in the value of the plaintiff’s property, caused by the construction of the defendants’ railroad. Therefore, I- think, the defendants’ objection to the introduction of any evidence should have been overruled and the cause submitted, if the evidence would warrant it, under instruction defining the grounds and measure of the plaintiff’s recovery as indicated. The determination of what should be considered in estimating the value of property before and after construction of a railroad in this class of cases, depending upon the facts of each particular case, might better, it seems to me, be deferred until required by an appeal involving rulings relating to the admission or rejection of evidence. These, in brief, are my reasons for thinking that the judgment of the circuit court should be reversed.